Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-4, 11, 13-21, 39, 41, 46, 48-49, 53 and 66 are pending in this application. 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/23/2021 is acknowledged.  Upon further review of the case and search results, it is deemed necessary to withdraw the Restriction Requirement.

Response to Amendment
3.	Applicant’s amendment filed 06/08/2022 in response to the previous Office Action (12/08/2021) is acknowledged.  Rejection of claims 48 and 51 under 35 U.S.C.  112(b) (items 6a-6b) has been obviated. The nonstatutory double patenting rejection (item 4) has been maintained. 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-4, 11, 13-21, 39, 41, 46, 48-49, 53 and 66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,934,302. Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap between the instant claims and claims 1-7 of U.S. Patent No. 10,934,302.  For example, three compounds in claim 46 (page 18) shown below are the same compounds as the third compound in pat’302.

    PNG
    media_image1.png
    165
    284
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    176
    272
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    182
    279
    media_image3.png
    Greyscale

The third compound in pat ‘302 is shown below.


    PNG
    media_image4.png
    172
    294
    media_image4.png
    Greyscale

				Response to arguments
	Applicant’s argument filed 06/08/2022 has been fully considered but it is not persuasive.
	Applicants argue that a proper prima facie non-statutory double patenting rejection has not been made and the present claims have not been compared to claims of the ‘302 patent.  Applicants have also argued that the Office Action does not make any analysis of the content of the claims of the ‘302 patent.  The examiner disagrees with applicant’s argument. This is an anticipation type double patenting rejection. Note that the three compounds in claim 46 are the same compounds as the third compound in pat’302.  This is a standard nonstatutory double patenting rejection and applicants have to file a terminal disclaimer to overcome this rejection.    

Claim Objections
6.	Claim 46 is objected to because of the following informalities:  Two species in claim 46 appears to be duplicate.  Applicants have to fix the stereochemistry of the species.  It is also recommended that applicants review other species in claim 46.

    PNG
    media_image5.png
    174
    298
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    182
    275
    media_image6.png
    Greyscale


Appropriate correction is required.

					 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



June 14, 2022